Citation Nr: 0203904	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  01-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to 
April 1942 and from February 1945 to March 1945.  He was a 
prisoner of war (POW) from April 9, 1942 to April 12, 1942.  
He died on July [redacted] 2000, and the appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to accrued benefits.  

The appellant was scheduled to attend a hearing before the 
undersigned Member of the Board in Washington, D.C. in 
February 2002, but she failed to appear at the hearing.  In 
March 2002, the appellant submitted a statement that she 
could not attend the hearing for personal reasons.  She 
further stated, however, that she no longer desired a 
hearing.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
appellant has been properly notified of the elements 
necessary to grant her claims for the benefits sought.

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  

3. The veteran had no pending claims for VA benefits at the 
time of his death.  


CONCLUSIONS OF LAW

1. The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service; nor is it related to an injury or disease that 
may have been presumed to have been service incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2001).

2. The appellant's claim for accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1000 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The veteran was a Scout/Philippine soldier who was captured 
and interned as a POW.  Quiban v. VA, 928 F. 2d 1154 (Fed. 
Cir. 1991).  These facts raise the issue of diseases specific 
to former POWs.  38 C.F.R. § 3.309(c).  Including these 
special issues, the appellant has been provided with notice 
of what is required to substantiate her claims.  By virtue of 
the April 2001 rating decision and September 2001 statement 
of the case, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims, as well as the time period to submit 
such information.

As for any outstanding records, the appellant has not 
indicated the existence of any other relevant evidence that 
has not already been requested and/or obtained by the RO.  

A medical examination or medical opinion is deemed to be 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R § 3.159(c)(4).  

In this case, a file opinion review of the etiology of the 
veteran's death is unnecessary because there is entirely no 
evidence of an event, injury, or disease in service (to 
include any presumptive periods) that may be associated with 
the cause of the veteran's death.

In this regard, the Board has considered the appellant's own 
contentions in favor of her claim.  These statements linking 
the cause of death to service are not competent evidence in 
this case, and there is no other information, medical and/or 
lay evidence, on file that supports her contentions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Because it would essentially hold not probative value, there 
is no reasonable possibility that a speculative VA medical 
opinion would assist in substantiating the claim.


In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to her under this new legislation.  Moreover, 
she has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and she has 
done so.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran as to the issues addressed in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

With respect to the issue of entitlement to accrued benefits, 
the Board finds that any development of that claim would 
serve no useful purpose since the law, not the facts, are 
dispositive of that issue.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Factual Background

Service verification in 1949 and 1950 from Headquarters, 
Philippine Command, Unites States Army, shows the veteran had 
active and recognized service from February 1941 to April 
1942 and from February 1945 to March 1945.  He was a prisoner 
of war (POW) from April 9, 1942 to April 12, 1942.  

An undated and handwritten enlistment examination report 
certifies the veteran was fit for service, with no defects or 
abnormalities noted on examination.  A review of all systems, 
including the lungs and cardiovascular system, were noted as 
"OK."  His blood pressure was 132/90.

A typewritten, February 1941 enlistment examination report 
also shows no positive findings on examination.  A review of 
all systems was normal, and X-rays were negative.  His blood 
pressure was 134/80.

In February 1955, the veteran executed a VA Form 8-526, 
Veteran's Application for Compensation or Pension.  In the 
form, he reported separating from service in June 1946.  
There is no official record confirming any recognized service 
performed after March 1945.

In March 1955, the RO received a Certificate of Attending 
Physician.  The physician stated that he had treated the 
veteran on an irregular basis from December 1946 to February 
1947 for complaints of extremity and joint swelling.  No 
other complaints were mentioned.         

In March 1955, the RO also received three affidavits from 
comrades who served with the veteran, each of whom certified 
that the veteran demonstrated poor ambulation consistent with 
rheumatism.

In October 1961, private physician Dr. RVC (initials) 
certified that he treated the veteran for complaints of 
frequent coughing with slight expectoration, which reportedly 
had begun two years earlier.  On examination, the lungs 
showed scattered crepitant and subcrepitant rales.  X-rays of 
the lungs revealed the presence of a big nodular density on 
the 3rd and 4th intercostal spaces, right side with scattered 
fibronodular densities.  The diagnosis was pulmonary 
tuberculosis (PTB), moderate, fibronodular type.

VA conducted an examination in November 1961.  Review of the 
cardiovascular system disclosed no abnormal findings.  Blood 
pressure was 136/80.  Review of the respiratory system showed 
slight abnormality on the right side, but no rales or 
wheezing was observed.  The diagnoses included pulmonary 
pathology, right side, cause undetermined.  Chest X-rays 
disclosed cloudy infiltrations in the right lung, such that 
PTB was to be considered and ruled out.

In April 1962, the RO received the results of a private 
physician examination.  The veteran complained of a two-year 
history of chest pain with productive cough.  X-rays of the 
lungs showed a minimal right-sided lesion.  Dr. GAV diagnosed 
right heart enlargement and chronic, minimal PTB.

May 1962 chest X-rays demonstrated extensive cloudy 
infiltration with central cavity seen in the right 2nd and 3rd 
anterior interspaces, noticeably larger than on examination 
in January 1962.  The conclusion was moderately advanced PTB. 

A May 1962 decision (with July 1962 addendum) from VA's 
Tuberculosis (TB) Review Board considered the evidence of 
record and determined that PTB had not been established.

Veterans Memorial Hospital treated the veteran from August to 
September 1962.  Physical examination showed no pertinent 
abnormal lung findings.  Compared with previous X-rays, the 
right lung lesion showed regression.  The diagnosis was PTB, 
moderately advanced, active.

In October 1962, the TB Review Board concurred with Veterans 
Memorial Hospital's diagnosis of active PTB.

VA examinations, chest X-rays, and TB Review Board opinions 
from 1963 to 1967 show active PTB during that entire period.  
In March 1964, his blood pressure was 120/80.

VA conducted an examination in March 1986.  PTB was still 
considered active, but a review of all pertinent systems 
showed no significant findings or symptoms.  The veteran's 
blood pressure was 160s/80s.

In connection with the veteran's aid and attendance benefits, 
a field examination was conducted in March 1992.  The field 
investigator observed that the veteran was paralyzed on the 
left side of his body, reportedly due to a March 1991 stroke.

The veteran's Certificate of Death shows he died on July [redacted] 
2000.  The immediate cause of death was listed as PTB, which 
had its onset "about 50 years" prior to death.  No antecedent 
or underlying causes of death were listed.  Other significant 
conditions contributing to death included cerebrovascular 
disease and hypertension, which had their onset 10 and 12 
years, respectively, prior to death.

A January 2001 treatment certification shows the veteran was 
treated by Dr. ALV from April 1995 to December 1996 for PTB 
and essential hypertension (blood pressure of 190/90), among 
other things.
Cause of Death

Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  


Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).


There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, the diseases 
listed at 38 C.F.R. § 3.309(c) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied.  (For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.)  38 C.F.R. § 3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  


Analysis

The veteran was not service-connected for any disability 
during his lifetime.  The Board notes, however, that a claim 
for service connection for the cause of death is treated as a 
new claim, regardless of the status of adjudication of 
service-connected-disability claims brought by the veteran 
before his death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 


The evidentiary record indisputably establishes the veteran 
was diagnosed and treated for PTB for nearly 40 years and 
that it was the immediate cause of death.  Therefore, the 
Board finds PTB to be the "current disability," i.e., the 
condition that caused the veteran to die.  Carbino, supra.
  
The competent evidence, however, does not show that PTB, the 
principal cause of death, had its onset in service or during 
any presumptive period.  Rather, the evidence plainly shows 
that PTB was first manifested and diagnosed many years after 
service.  

The limited service medical records are silent to any 
respiratory or lung symptomatology.  The veteran separated 
from service in 1945, and it was not until October 1961 that 
an abnormality in his right lung was detected, and even then 
objective evidence likely did not manifest PTB to a 
compensable degree.  

Prior to the 1961 examination, private treatment within two 
years post-service (1946 and 1947), as well as lay statements 
from comrades discussing that same time period, make no 
mention or observation of respiratory abnormality, instead 
addressing the only physical complaints treated at that time 
- joint and extremity swelling, subsequently diagnosed as 
rheumatism.  

The Certificate of Death notes that PTB had its onset "about 
50 years" prior to death, and even this unsubstantiated 
statement does not support the claim because it relates PTB 
back to approximately 1950, five years post-service.  The 
Board therefore finds that PTB, the principal cause of death, 
was not related to service.


On the Certificate of Death, no antecedent or underlying 
causes of death were listed; however, cerebrovascular disease 
and hypertension were listed as significant conditions 
contributing to death.  The Board has therefore considered 
whether these disabilities were a contributory cause of death 
under 38 C.F.R. § 3.312(c).

The competent and probative evidence shows that although 
disabilities may have contributed  substantially or 
materially to death, that they combined to cause death, or 
that they aided or lent assistance to the production of 
death, they are not related to service.

The service medical records are silent as to any remarkable 
cardiovascular findings.  The veteran did not begin to 
demonstrate cardiovascular abnormalities until many years 
post-service.  Even then, these slight abnormalities, such as 
murmurs, did not affect his blood pressure, as they remained 
relatively consistent with the reading taken on enlistment to 
service.  

Furthermore, the evidentiary record does not show that the 
veteran was ever treated for hypertension, and blood pressure 
readings throughout the evidentiary record show that the 
veteran did not experience "hypertension," as defined by VA, 
until March 1986, many years post-service.  See Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997, 2001).  

With regard to cerebral vascular disease, there is virtually 
no documentation of this disability.  The field examination 
report of March 1992 is thus highly probative in this 
respect, as it documents the veteran reporting a significant 
cerebrovascular accident in March 1991, approximately 46 
years post-service.  This is the first and only mention of 
this disability until it is again mentioned on the 
Certificate of Death.  

The certifying physician on the Death Certificate assessed 
the onset of hypertension and cerebrovascular disease at 12 
and 10 years prior to death, respectively.  This assessment 
is consistent with the competent and probative evidence 
discussed above, such that it too is probative of the matter.     

The Board again notes that the appellant's opinion as to the 
etiology or onset of the veteran's PTB cannot be considered 
competent evidence, as it is a question requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Accrued Benefits

The pertinent statute provides that "periodic monetary 
benefits ... to which an individual was entitled at the time 
of death under existing ratings or decisions, or those based 
on evidence in the file at the date of death and due ... and 
unpaid for a period not to exceed two years, shall, upon the 
death of individual be paid."  38 U.S.C.A. § 5121; see also 
38 C.F.R. § 3.1000.


For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

In this case, the Board finds that there is no evidence in 
the record that the veteran had any VA claims pending at the 
time of his death.  Since there were no claims for VA 
benefits pending at the time of the veteran's death, the 
appellant's claim for accrued benefits must be denied as a 
matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

